                       Case 6:19-cv-00724-MK                    Document 1               Filed 05/09/19                        Page 1 of 5
                                                                                 FILED O'.. =- ) ••, . • ,:j
                                                                                                 MC?(        q. 1·•(!•4'·:
                                                                                                                   ~- • !... i'Cfu~-,,RF
                                                                                                                           1
                                                                                                           __                u._,_ _. _, __


 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                               District of Oregon

                                                             _Eugene_ Division


                                                                         )        Case No.
~\~ \...()\x~ ·\\~~~~~"'                                                 )                                  (to be'jilled in by the Clerk's Office)
~\~-\"\~ \)\.~~ \\.~~~~                                                  )
                              Plaintiff(s)                               )
(Write the full name of each plaintiff who is filing this complaint.     )
If the names ofall the plaintiffs cannot fit in the space above,                  Jury__ Trial: (checkone) %Yes ONo
please write "see attached" in the space and attach an additional        )
page with the full list of names.)                                       )
                                   -v-                                   )
                                                                         )
                                                                         )
                                                                         )
~\\\)c~j;\~ ~\.~"\                                                       )
        '~                    Defendant(~)
(Write the full name of each defendant who is being sued. If the
                                                                         )
names of all the defendants cannot fit in the space above, please        )
write "see attached" in the space and attach an additional page          )
with the full list of names.)



                                                    COMPLAINT FOR A CIVIL CASE


I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization; or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                                      Page 1 of 5
                            Case 6:19-cv-00724-MK                 Document 1   Filed 05/09/19   Page 2 of 5



     Pro Se I (Rev. 12/16} Complaint for a Civil Case


                          Defendant No. 1
                                     Name
                                     Job or Title (if known)
                                     Street Address·
                                     City and County
                                     State and Zip Code
                                     Telephone Number
                                     E-mail Address (if known)


                          Defendant No. 2
                                     Name
                                     Job or Title (if known)
                                     Street Address
                                     City and County
                                     State and Zip Code
                                     Telephone Number
                                     E-mail Address (if known)


                          Defendant No. 3
                                     Name
                                     Job or Title (if known)
                                     Street Address
                                     City and County
                                      State and Zip Code
                                     Telephone Number
                                     E-mail Address (if known)
I·
I
I
I                          Defendant No. 4
                                      Name
                                      Job or Title (if known)
                                      Street Address
                                      City and County
                                      State and Zip Code
                                      Telephone Number
                                      E-mail Address (if known)



                                                                                                              Page 2 of 5
                       Case 6:19-cv-00724-MK                   Document 1          Filed 05/09/19       Page 3 of 5



Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction·

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federaLlaws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case,_ no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  !RIFederal question                              D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.                  N,..Q..~.:"'~~,~ ~\"-..6 ~"-.~c.\.:.,o:::::....~,~
                  ~\)~\'\-\--\"t,_1S: ·r:O:C ~~c\
               . -~\~~ t:n\.\                                    .
                ~ ~~~\~\-\('.)~~ \\'.\~ c\\.~~-,~, . .'\"\~\~~ .
                  ~~\-'\:\,',,c:,"4~' ... ~-·                       ~':Sb~~~.~~
          B.         If the Basis for Jurisdiction Is Dh~sity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name/   ~\c:e~,;~J\'\' is a citizen of the
                                           State of  (nam$'.~:~w-'-~G"'"~          " .~"L..     ~           ~,~~
                                                                         ~\                                  .   -


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                     , is incorporated
                                                                       ---------------
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.



                                           (foreign nation)


                                                                                                                                Page 3 of 5
                                    Case 6:19-cv-00724-MK                  Document 1          Filed 05/09/19    Page 4 of 5



             Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                             b.         If the defendant is a corp~ion               ~~ 'l""'"'C"'--.•      _\

                                                        The defendant, (name) 0       ~~C3\\
                                                                                      ~C'
                                                                                                            "   ~"' ' ~
                                                                                                                 \.t:.~      ,
                                                                                                                        is incorporated under
                                                     - the laws of the State of (name)     a~[\                                   ,and has its
                                                        principal place of business in the State of (n~ ~
                                                        Or is incorporated under the laws of (foreign nation)
                                                        and has its principal place of business in (name)

                                             (If more than one defendant is named in the complaint, attach an additional page providing the ·
                                             same information for each additional defendant.)

                                  3.         The Amount in Controversy /11'\c~~ 0-...~ ~~\ c:_~ '\.~~~ "-~'.\--
                                             0...~~-¾- ~ .                                                                       ---'-'-
                                             The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                             stake-is more than $75,000, not counting interest and costs of court, because (explain):




             III.      Statement of Claim

               Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
               facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
               involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
               the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
               write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.       _\.
    ~,\Q\;..~ Q.~'\'L ,'c..G,-~,"~ d-..\J.,./7~"~ d-- ~~~~ "\--~~ ~~~. .,,'t,~ ~~~~~
    -+~ '\')"
            ~~~\~\~~~ ~\~c::..."'"'? Q.Q....,'t:.. ~~ ,~..:..---~~ \-\Q...~ C!:i~~"c:..'\~Q.\.. -\-\)~~~ ~~,c..~

i
    s'nts ; ~ b'c...1-)\"<:.:)\J· ...~~c.\ \~
    RS\-~~~ ½                  CL~f°f'~\u,,
                                                            '"'°'~
                                                          £>,:_~~~-"~ \\~"T-L.~· \\J~~Q... \ ."'-".b'-'<~~-~¾_•,~~-
                                                                                              .
                                                    ~~ ,C!_~ ~~~ ~~~~---~~~ \)<'c....,~~~~ ,~~ \....'-,~ ~~~
                                                                                                                    '-,I~~


i¾       '£).\::::, ~~~--... '('\..~ ¼              ~ \\~~ '{'f'\.~ .....~~Cb,"'"~~~ ..
I
                      Case 6:19-cv-00724-MK             Document 1        Filed 05/09/19       Page 5 of 5      \




                                                                                                                    \
Pro Se 1 (Rev. 12/16) Com laint fora Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:             5-G-\C\
                     Signature of Plaintiff
                     Printed Name of Plaintiff                                                                          -----   -----
          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                         Page 5 of 5
